Citation Nr: 1525835
Decision Date: 06/15/15	Archive Date: 07/07/15

Citation Nr: 1525835	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  07-03 631	)	DATE JUN 16 2015
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE
 
Entitlement to a total disability rating based on individual unemployability due to his service connected disabilities.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
D. Havivi, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active service from October 1996 to August 2001.  
 
This matter was inferred by the Board of Veterans' Appeals (Board) in a January 2011 remand.  That remand instructed the RO to adjudicate the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders in the first instance.  Thereafter, the Veteran perfected an appeal to an adverse decision and in March 2015, the Board denied the claim.  In June 2015, the Board vacated that March 2015 decision finding that the Veteran was denied due process of law.

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  Some of the Veteran's VA treatment records, including an August 2014 examination report are located in Virtual VA.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 
 
FINDINGS OF FACT
 
1.  The Veteran is serviced connected for post-operative residuals of a lumbar laminectomy syndrome, evaluated as 40 percent disabling; left shoulder subluxation, evaluated as 20 percent disabling; cervical disc disease with intervertebral disc syndrome, evaluated as 20 percent disabling; right and left upper extremity radiculopathy, each evaluated as 20 percent disabling; right eye retinal holes, status post retinopathy, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; left lower extremity peripheral neuropathy, evaluated as 10 percent disabling; and for the following disorders each evaluated as noncompensable: right ear hearing loss, left forearm burn scars, lumbar surgical scars, and right lower extremity neurological impairment.  The Veteran's combined rating is 80 percent.  
 
2.  The preponderance of the evidence is against finding that the Veteran cannot perform some form of substantially gainful employment solely due to his service connected disabilities.  
 
 
CONCLUSION OF LAW
 
The criteria for total disability rating based on individual unemployability due to service connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 3.340, 3.341, 4.1, 4.3, 4.16, 4.18, 4.19, 4.25 (2014).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Duties to Notify and Assist
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2014 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain.  
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law.  
 
Merits of the Claim
 
The Veteran asserts that he is unable to obtain and maintain gainful employment solely as a result of his service connected disabilities.  
 
It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16. 
 
"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).
 
A total disability rating based on individual unemployability may be assigned, if the scheduler rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16.  
 
The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).
 
A claim of entitlement to a total disability rating based on individual unemployability presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a total disability rating based on individual unemployability because of "subjective" factors that the "objective" rating does not consider.  Vittese v. Brown, 7 Vet. App. 31, 34-35 (1994).
 
Service connection is in effect for post-operative residuals of a lumbar laminectomy syndrome, evaluated as 40 percent disabling; left shoulder subluxation, evaluated as 20 percent disabling; cervical disc disease with intervertebral disc syndrome, evaluated as 20 percent disabling; right and left upper extremity radiculopathy, each evaluated as 20 percent disabling; right eye retinal holes, status post retinopathy, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; left lower extremity peripheral neuropathy, evaluated as 10 percent disabling; and for the following disorders each evaluated as noncompensable: right ear hearing loss, left forearm burn scars, lumbar surgical scars, and right lower extremity neurological impairment.  The Veteran's combined rating is 80 percent.  
 
The Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence." Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997).  In this case, the Board must evaluate lay statements, VA examinations, service treatment records, and VA outpatient treatment records.  
 
A February 2005 VA examination noted that it was very painful for the Veteran to walk, due to his back.  The examiner noted that the appellant was attending college with plans to become a minister.
 
Following a September 2009 VA back examination the examiner opined that the Veteran should not attempt active or physical work.  Instead, the examiner recommended sedentary work, noting that work would likely be impossible during flare-ups.  The examiner noted, however, that these observations were made based on the Veteran's history and statements, and that direct observation and occupational therapy would be highly desirable.  
 
A February 2010 letter from the Veteran's former employer, a church, stated that he was downsized due to budget cuts.  The Veteran stated in a March 2010 VA outpatient treatment record that he was fired because he could not participate in volunteer activities.  In a July 2010 VA treatment record, the Veteran stated that he was laid off due to economic downsizing.  He added that as a result of his disabilities, he had thus far been unable to find employment that did not require lifting.  
 
A September 2012 VA treatment note recorded the appellant's statement that his service-connected neck pain and nonservice-connected headaches interfered with his ability to work.  An October 2012 postoperative surgical note recorded that the Veteran was not currently working.  The surgeon advised that the appellant should not return to work for eight weeks following the surgery.  
 
The Veteran was afforded a VA back examination in August 2014.  The examination showed limited range of motion and pain on motion, but the examiner found that the Veteran's back condition did not impact his ability to work.  
 
The Veteran submitted a VA Form 21-8940 in March 2015.  He reported working from February 2008 to January 2010, missing 28 days due to illness and from September 2013 to the present, missing 45 days due to illness.  He stated that his disability affected his full-time employment in August 2001 and that he became too disabled to work at the same time.  He marked that he did not leave his previous employment because of his disabilities and that he had not tried to obtain employment since he became too disabled to work.  The Veteran indicated that he completed his undergraduate degree in 2012 and was currently working on a graduate degree on a part-time basis.  He noted he was on academic probation because of interference from his disabilities.  
 
The Veteran's current employer submitted a statement to VA in 2015.  There, he indicated that the Veteran worked less than 15 hours per week in the library.  He stated that he could see the Veteran's difficulty with the work, despite it being sedentary.  The Veteran was reported to receive accommodations from his employer in that the appellant was not assigned tasks that involved physical strain and he was not required to work two days in a row.  He stated that the Veteran needed at least one day to recover.  The employer opined that he had "serious questions regarding the appellant's ability to perform some form of substantially gainful employment as a direct result of [his] back."  The employer continued, saying that even with accommodations, he doubted that the Veteran could sustain employment even on a part-time basis.  He concluded that were a permanent position to open, he would not be able to hire the Veteran due to the large number of sick days he required.  
 
The Veteran and his wife submitted lay statements in July 2009. The Veteran noted that his back disability prevented him from attending school and required that he rest for multiple days after any strenuous physical activity.  He also noted that he was unable to spend much time on his feet, must stop frequently when driving, and was unable to lift small items.  He stated he had lost three jobs because he could not lift items and that he could not apply for many others that he would otherwise be qualified for.  The Veteran's wife stated that he was heavily medicated for his back and echoed his statements regarding difficulty lifting and standing.  She added that the Veteran was unable to clothe himself or get out of bed due to back pain on several days.  She also noted that he missed one day of work due to his back pain.  
 
The Veteran, his wife, and his employer are competent and credible to describe his symptoms as they are something they have personally experienced and seen and they have consistently described them over the pendency of the claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  The Veteran's statements regarding his employment history are conflicting.  He stated in his VA Form 21-8940 that he was too disabled to work starting August 2001, but on the same form he noted that he had worked in at least two separate jobs since then.  
 
Here, there is evidence that the Veteran is only employed part-time, and that he is limited by his service-connected disabilities. There is no medical evidence, however, that that Veteran is unable to secure and follow at least some form of substantially gainful occupation that is consistent with his education and occupational experience solely due to his service-connected disabilities alone.  There is lay evidence describing the Veteran's difficulty at work.  

The Veteran's employer is a Doctor of Ministry and a Master of Library and Information Science.  While the employer is competent to note that the appellant underwent back surgeries in the 1980s, the employer has not shown he has the education or expertise to render a medical opinion, and therefore his statements are treated as those of a layperson.  Similarly, the statements and opinions of the Veteran and his wife are those of laypersons.  The most recent VA back examination from 2014 specifically noted that his back disabilities did not impact his ability to work. 

The evidence shows that the Veteran has an undergraduate degree and is pursuing a graduate degree, though he is on academic probation because of his disabilities.  The Veteran has difficulty with standing and physical exertion, but there is no medical evidence in the record which shows that the Veteran could not be employed in a sedentary setting. The Veteran was employed in such a setting with a church, before being downsized for reasons unrelated to his disabilities.  The Veteran has been working in a similar environment part-time from September 2013 to present, with significant accommodations.  In the approximately 19 months of this employment, the Veteran reported missing 45 days of work due to illness.  This yields roughly one missed day for every 9 days work, conflicting with the report of being unable to work two days in a row.  

The Veteran, his wife, and his employer have made credible statements regarding his symptoms.  Despite this, the lay statements regarding employment are sometimes contradictory and are therefore outweighed by the medical evidence presented in the VA examinations.  In light of all of the foregoing, the Board finds that the preponderance of the evidence is against the claim.  Therefore, the Board cannot grant entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  
 
As the preponderance of the evidence is against the claim the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.
 
 

ORDER
 
Entitlement to a total disability rating based on individual unemployability due to his service connected disabilities is denied.
 
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


Citation Nr: 1513113	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  07-03 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to his service connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1996 to August 2001.  

This matter was inferred by the Board of Veterans' Appeals (Board) in a January 2011 remand.  A decision in the form of a Supplemental Statement of the Case was issued in January 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The January 2011 remand instructed the RO to adjudicate the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders in the first instance.  The requirements of the remand were fulfilled and the case was properly returned to the Board.  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  Some of the Veteran's VA treatment records, including an August 2014 examination report are located in Virtual VA.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran is serviced connected for post-operative residuals of a lumbar laminectomy syndrome, evaluated as 40 percent disabling; left shoulder subluxation, evaluated as 20 percent disabling; cervical disc disease with intervertebral disc syndrome, evaluated as 20 percent disabling; right and left upper extremity radiculopathy, each evaluated as 20 percent disabling; right eye retinal holes, status post retinopathy, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; left lower extremity peripheral neuropathy, evaluated as 10 percent disabling; and for the following disorders each evaluated as noncompensable: right ear hearing loss, left forearm burn scars, lumbar surgical scars, and right lower extremity neurological impairment.  The Veteran's combined rating is 80 percent.  

2.  The preponderance of the evidence is against finding that the Veteran cannot perform some form of substantially gainful employment solely due to his service connected disabilities.  


CONCLUSION OF LAW

The criteria for total disability rating based on individual unemployability due to service connected disabilities have not been met. 38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 3.340, 3.341, 4.1, 4.3, 4.16, 4.18, 4.19, 4.25 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2014 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law.  VA sent the Veteran a Form 21-8940 Application for Compensation Based on Individual Unemployability.  The Veteran did not return this form or submit any new evidence.  There is no additional evidence that need be obtained.  

Merits of the Claim

The Veteran asserts that he is unable to obtain and maintain gainful employment solely as a result of his service connected disabilities. 
 
It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16. 
 
"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).
 
A total disability rating based on individual unemployability may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16. 
 
The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529   (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).
 
A claim for a total disability rating based on individual unemployability presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a total disability rating based on individual unemployability because of "subjective" factors that the "objective" rating does not consider.  Vittese v. Brown, 7 Vet. App. 31, 34-35 (1994).
 
Service connection is in effect for post-operative residuals of a lumbar laminectomy syndrome, evaluated as 40 percent disabling; left shoulder subluxation, evaluated as 20 percent disabling; cervical disc disease with intervertebral disc syndrome, evaluated as 20 percent disabling; right and left upper extremity radiculopathy, each evaluated as 20 percent disabling; right eye retinal holes, status post retinopathy, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; left lower extremity peripheral neuropathy, evaluated as 10 percent disabling; and for the following disorders each evaluated as noncompensable: right ear hearing loss, left forearm burn scars, lumbar surgical scars, and right lower extremity neurological impairment.  The Veteran's combined rating is 80 percent.  

The Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence." Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997).  In this case, the Board must evaluate the Veteran and his wife's lay statements, VA examinations, service treatment records, and VA outpatient treatment records.  

A February 2005 VA examination showed that it was very painful for the Veteran to walk, due to his back.  The examiner noted that the appellant was attending college with plans to become a minister.

At a September 2009 VA back examination, the examiner opined that the Veteran should not attempt active or physical work.  Instead, the examiner recommended sedentary work, noting that work would likely be impossible during flareups.  The examiner noted, however, that these observations were made based on the Veteran's history and statements, and that direct observation and occupational therapy would be highly desirable.  

A February 2010 letter from the Veteran's former employer, a church, stated that he was downsized due to budget cuts. The Veteran stated in a March 2010 VA outpatient treatment record that he was fired because he could not participate in volunteer activities.  In a July 2010 VA treatment record, the Veteran stated that he was laid off due to economic downsizing.  He added that as a result of his disabilities, he had thus far been unable to find employment that did not require lifting.  

A September 2012 VA treatment note recorded the appellant's statement that his service-connected neck pain and nonservice-connected headaches interfered with his ability to work.  An October 2012 postoperative surgical note recorded that the Veteran was not currently working.  The surgeon advised that the appellant should not return to work for eight weeks following the surgery.  

The Veteran was afforded a VA back examination in August 2014.  The examination showed limited range of motion and pain on motion, but that the Veteran's back condition did not impact his ability to work.  

The Veteran and his wife submitted lay statements in July 2009.  The Veteran noted that his back disability prevented him from attending school and caused him to have to rest for multiple days after any strenuous physical activity.  He also noted that he was unable to spend much time on his feet, must stop frequently when driving, and was unable to lift small items.  He stated he had lost three jobs because he could not lift items and that he could not apply for many others that he would otherwise be qualified for.  The Veteran's wife stated that he was heavily medicated for his back and echoed his statements regarding difficulty lifting and standing.  She added that the Veteran was unable to clothe himself or get out of bed due to back pain on several days.  She also noted that he missed one day of work due to his back pain.  

The Veteran and his wife are competent and credible to describe his symptoms as they are something they have personally experienced and seen and they have consistently described them over the pendency of the claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

Here, there is evidence that the Veteran may be unemployed, and that he is limited by his service-connected disabilities.  There is no evidence, however, that that Veteran is unable to secure and follow at least some form of substantially gainful occupation that is consistent with his education and occupational experience solely due to his service-connected disabilities alone.  As noted above, in August 2014 the Veteran was sent the proper forms and instructions for how to show that he could be granted individual unemployability.  The Veteran did not return these forms, nor did he submit any other evidence regarding his current employment status or ability to be employed.  "The duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The most recent VA back examination from 2014 specifically noted that his back disabilities did not impact his ability to work.  There is no evidence that his other service connected disorders either alone, or in combination with the service connected back disorder preclude all forms of substantially gainful employment.  A December 2001 VA examination showed that at that time, the Veteran had completed high school and had earned 97 credit hours towards an undergraduate degree in Christianity and music.  Other evidence in the record showed the Veteran continued with his studies, though he was forced to withdraw from some classes due to his disabilities.  The Veteran has difficulty with standing and physical exertion, but there is no evidence in the record which shows that the Veteran could not be employed in a sedentary setting.  The Veteran appeared to be employed in such a setting with a church, before being downsized for reasons unrelated to his disabilities.  The Veteran and his wife have made credible statements regarding his disabilities, but have only noted one missed day of work because of them.  In light of all of the foregoing, the Board finds that the preponderance of the evidence is against the claim.  Therefore, the Board cannot grant entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  

As the preponderance of the evidence is against the claim the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to a total disability rating based on individual unemployability due to his service connected disabilities is denied.  




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


